UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN SERGIO GALICIA,
                              Plaintiff,
                                                                       ORDER
                     – against –
                                                                  16 Civ. 1170 (ER)
  TH
34 STREET COFFEE SHOP INC., and
NIKIFOROS ANAGNOSTOPOULOS,
                    Defendants.


Ramos, D.J.:

         On December 10, 2019, Plaintiﬀ ﬁled a letter motion for a Local Rule 37.2 Conference.

Doc. 50. Defendants were directed to respond by December 17, 2019, Doc. 51, but failed to do

so. [e parties are hereby ORDERED to ﬁle a status report by May 1, 2020. Failure to comply

with this Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R.

Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.
